t c memo united_states tax_court berger chevrolet inc petitioner v commissioner of internal revenue respondent timothy m helen l petty petitioners v commissioner of internal revenue respondent docket nos filed date ray foresman for petitioners elizabeth patino for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioners' federal income taxes as follows petitioner berger chevrolet inc timothy and helen petty year deficiency dollar_figure big_number the issue is whether on the facts set forth hereinafter commissions paid to a car dealership's finance and insurance manager for selling credit insurance are ordinary and necessary business_expenses of the dealership deductible under sec_162 a the case was submitted on the basis of a stipulation of facts petitioners are timothy m and helen l petty and berger chevrolet inc berger the pettys husband and wife lived in ada michigan when their petition in this case was filed they filed joint returns for the years involved berger was located in grand rapids michigan when its petition in this case was filed timothy petty is the sole shareholder of classic chevrolet inc classic an s_corporation the petty deficiency for is the result of the disallowance of deductions for commissions paid_by classic to its employees in and the berger deficiency is the result of the disallowance of deductions for commissions paid in unless otherwise indicated the following events occurred in and in the case of classic and in the case of berger unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue as a result of the disallowances classic's net operating losses for and were reduced consequently the net_operating_loss_carryback to was correspondingly adjusted resulting in the deficiency classic and berger are michigan motor_vehicle dealerships licensed as new motor_vehicle dealerships by the michigan department of state they are also licensed as installment sellers by the state of michigan financial institutions bureau an installment seller is authorized by the michigan motor_vehicle sales finance act to enter into installment_sales contracts with any of its customers who desire and qualify for financing installment_sales contracts are written by dealers on behalf of a variety of financial institutions and assigned to the financial_institution without_recourse against the dealer dealers use the financial institution's forms when arranging the financing when a buyer of a motor_vehicle finances the vehicle the buyer completes a credit application after the buyer's credit is approved the buyer enters into an installment_sale purchase agreement for the vehicle the installment_sale purchase agreement is immediately assigned to the financial_institution through which the dealer has arranged financing upon assignment the dealer receives payment from the financial_institution for the installment_sale purchase agreement that was assigned to it during classic sold a total of big_number new and used motor vehicles big_number of those vehicles were financed with dealer-arranged financing classic received gross_income from dealer-arranged financing of dollar_figure berger sold a total of big_number motor vehicles big_number of those were financed with dealer- arranged financing berger received gross_income from dealer- arranged financing of dollar_figure virtually all new motor_vehicle dealers in michigan and other states offer credit life and disability insurance credit insurance to their customers who buy vehicles with dealer- arranged financing credit insurance is also available from banks credit unions and other lenders credit insurance is available to installment buyers under the age of years without a physical examination provided the buyer's answers to a health questionnaire are satisfactory to purchase credit disability insurance the buyer must be actively employed and not on leave at the time of application_for the insurance benefits from the credit insurance policies in the event of disability or death are payable to the financial_institution that holds the installment_sale purchase agreement not the buyer benefits that exceed the outstanding indebtedness if any are payable to the second beneficiary or the estate of the buyer disability payments are prorated for each day the buyer is disabled and paid to the creditor up to a maximum of the full monthly vehicle installment_payment only the buyer not any co-obligor is eligible for disability insurance credit life and credit disability programs are written as group policies in which the buyer enrolls rather than as individual policies the group policy is issued to the dealer the group policy explains the insurance coverage in detail when insurance is issued to a buyer he receives a certificate of enrollment the certificate contains an outline of the benefits included in the group policy to provide credit insurance to its customers classic contracted with western diversified life_insurance_company western western issued certain group credit insurance policies to classic berger contracted with american way life_insurance_company american way american way issued certain group credit insurance policies to berger installment buyers may finance the cost of credit insurance as part of the installment_sales contract if financed the premiums for credit insurance are included as a specific item in the contract berger and classic each collected the full insurance premium as part of the remittance from the financial_institution after assignment of the installment_sale agreement to that financial_institution in berger and classic made a single remittance each month of all premiums they collected to western and american way respectively the dealers did not retain any portion of the premiums and were not reimbursed by either western or american way for any of their direct or indirect_costs in connection with offering and marketing group credit insurance western paid a commission on each premium collected by classic to the woodcliff agency inc woodcliff a duly licensed insurance agency in michigan woodcliff is an s_corporation whose sole shareholder and director was petitioner helen l petty woodcliff's sole income was the commissions received from the sale of credit insurance under classic's group policy woodcliff's sole expenses were for accounting fees woodcliff did not have any employees american way paid a commission on each premium collected by berger to the corsa agency inc corsa a duly licensed insurance agency in michigan corsa is a subchapter_s_corporation whose shareholders were r dale berger sr and lynn berger each of whom held percent of the stock r dale berger sr is matt berger's grandfather lynn berger is matt berger's wife matt berger held percent of the stock of berger the remaining percent was held by r dale berger jr the stipulation of the parties does not disclose the relationship between matt berger and r dale berger jr corsa received dollar_figure from the sale of credit insurance under berger's group policy corsa's sole income was the commissions received from the sale of credit insurance under berger's group policy corsa's sole expenses were taxes professional fees and administrative fees which totaled less than percent of corsa's gross_income corsa did not have any employees woodcliff and corsa are referred to as dealer-related agencies by the state of michigan financial institutions bureau because such agencies are established for the purpose of selling credit insurance to a single dealership or related dealerships and are normally owned by a relative of the shareholders of the dealership for the entire year of berger and classic each employed a finance and insurance manager and certain salespersons the responsibilities of the managers and salespersons included offering group credit insurance to installment buyers if an installment buyer purchased credit insurance the manager and or salesperson calculated the amount of the premiums completed insurance disclosures on the installment_sale contract obtained the buyer's signature explained the coverages ensured that enrollment certificates were provided to the buyer and documented the transaction for western or american way berger paid manager commissions of dollar_figure for selling credit insurance classic paid manager commissions of dollar_figure in and dollar_figure in for selling credit insurance neither berger nor classic paid commissions to salespersons other than managers for selling credit insurance under michigan law motor_vehicle installment sellers are prohibited from receiving directly or indirectly any portion of the credit insurance premiums mich stat ann sec_23 law co-op because of this law insurance agencies were created to collect the commissions paid_by the insurance_companies such agencies although closely related to the dealerships were legally separate from them under michigan law realistically however the sale of credit insurance is part of the dealership's function dealerships perform a variety of services including selling cars arranging financing and fulfilling warranty obligations as defined in service contracts among these services offering credit insurance is a subservice of arranging financing credit insurance is offered on the installment_sale purchase agreement filled out by employees of the dealerships since the installment_agreement offers credit insurance the dealerships through their employees must be able to explain the purpose of credit insurance and calculate its cost moreover the dealers collect payment for credit insurance when the dealer-arranged financing is completed although the commissions paid_by the insurance_companies are paid to the dealer-related agencies it is clear from the record that the dealerships earn such commissions and those commissions are paid to the dealer- related agencies only because michigan law mandates that result however the agencies have no employees and take no initiative in selling the credit insurance the only role the dealer-related agencies play is as repositories of commissions paid_by the insurance_companies there is nothing in the record to indicate that the agencies played any part whatsoever in earning the commissions paid to them the agencies are owned directly or indirectly eg through a corporation by relatives of the dealerships' owners with the result that the dealerships' earnings go to or for the benefit of the natural objects of the owners' bounty because the earnings_of the dealerships are diverted to the dealer-related agencies it may be questioned why the commissioner did not impute the agencies' earnings to the dealerships in 281_us_111 the supreme court held that income must be taxed to the person who earns it see 337_us_733 the first principle of income_taxation that income must be taxed to him who earns it however the commissioner did not take that approach here instead the commissioner denied the dealerships' deductions for commissions paid to their managers on the theory that the commissions are an expense of the dealer- related agencies the record is clear that the dealerships not the insurance agencies in fact offer credit insurance notwithstanding that under michigan law the dealerships are not permitted to receive commissions for selling credit insurance and that in accord with michigan law the commissions are channeled to their related insurance agencies however the issue presented to us by the pleadings is not whether the commission sec_4 paid_by the insurance conceivably the commissioner may have been deterred by 405_us_394 unfortunately the word commissions is used in two different contexts with potential for confusion commissions paid_by the insurance_companies for the sale of policies which continued companies should be included in the gross_income of the dealerships but rather whether the dealerships are entitled to deduct under sec_162 the commissions that they paid to their managers for selling credit insurance the government urges us to decide in its favor on the ground that the compensation or commissions paid to the dealerships' managers for selling the credit insurance is not deductible under sec_162 as claimed by petitioners in that posture of the case we hold for petitioners that such compensation or commissions is deductible as a business_expense under sec_162 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an ordinary_expense is one that is normal usual or customary in a particular business even if it occurs only once 308_us_488 one of the extremely relevant circumstances is the nature and scope of the particular business out of which the expense in question accrued id pincite a necessary expense is one that is appropriate and helpful 290_us_111 whether the expense meets the continued they paid to the dealer-related agencies and commissions paid_by the dealerships to their managers for their role in the sale of insurance requirement of being ordinary and necessary is a question of fact id pincite a dealership's business encompasses a wide range of activities beyond the mere sale of a vehicle the arrangement of financing of sales on an installment_plan is a familiar aspect of a dealership's business and the offer of credit insurance with respect to such sales is proximately related thereto of the big_number new and used cars purchased from classic big_number were financed with dealer-arranged financing of the big_number cars sold by berger big_number were financed with dealer-arranged financing with each car financed the dealer uses the financial institution's installment_sales contract forms of four installment_sales contracts in the record all offer the option of credit insurance credit insurance is not always purchased by the customer and is available for purchase elsewhere nevertheless it is clear from the record that both the dealerships and the financial institutions expect someone at the dealership to be able to explain and offer credit insurance to the customer while the customer is filling out the installment_sale purchase agreement the commissions for credit insurance are an ordinary_expense the parties have stipulated that virtually all new motor_vehicle dealerships in michigan and other states offer credit insurance to their customers who finance their automobiles we have noted that the offering of credit insurance on the installment_agreement requires its explanation by a salesman or a manager and it seems clear that a dealership offering credit insurance would take such service into account in some manner in compensating an employee for explaining to customers the nature of the insurance coverage and calculating its cost for customers as well as arranging for the financing of the very cost of the credit insurance itself the expenses are also necessary as we have noted virtually all motor_vehicle dealerships offer credit insurance and as we have also noted the installment_sale purchase agreements offer the option for credit insurance to keep up with their competitors and to offer one stop service for financing the dealerships must have employees who can explain the function of credit insurance to customers and who are able to calculate the premiums paying commissions to the managers is an appropriate and helpful step in achieving those objectives cf 321_f2d_905 7th cir revg tcmemo_1962_149 the government relies on an artificial distinction between the dealerships and the related agencies according to the government the compensation or commissions paid to the managers constitutes an expense of the dealer-related agencies not of the dealerships accordingly the argument continues the dealerships are not entitled to a deduction unless they can show that compensating the managers results in a direct and tangible benefit to the dealerships the government further contends that the dealerships are not in the insurance_business and should not be allowed to deduct insurance expenses first the government is mistaken in treating the dealerships and the dealer-related agencies as separate autonomous organizations as we indicated earlier the dealerships provide the service of offering explaining and calculating credit insurance the agencies have no employees and are merely shadow entities they do not in fact sell insurance the agencies receive the commissions on the premiums but that result is required by michigan law to be sure michigan law governs as to the rights created and the relationships involved but federal_law is determinative as to tax consequences 309_us_78 see 472_us_713 403_us_190 80_f3d_173 6th cir 103_tc_605 second the government contends that the dealerships should be denied the deductions because they are not in the insurance_business the government fails to recognize the dealerships' role in fact in the sale of credit insurance and in that connection the breadth of a dealership's business a motor_vehicle dealership does much more than merely sell vehicles among other things it arranges for financing of installment_sales and offers credit insurance in respect of such sales although the dealerships are not engaged generally in the insurance_business they do deal with credit insurance to the limited extent that it relates to dealer-arranged financing as the record indicates credit insurance is a small but nevertheless an integral part of a dealership's business as a result the manager commissions are an ordinary_and_necessary_expense of the dealerships decisions will be entered for petitioners
